Citation Nr: 1828046	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-36 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for actinic dermatosis, claimed as jungle rot, to include as due to herbicide exposure, and if so, entitlement to that claim. 

2. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin condition, namely chloracne, to include as due to herbicide exposure, and if so, entitlement to that claim.   

3. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hepatitis A, to include as due to herbicide exposure or secondary to medications prescribed for skin conditions, and if so, entitlement to that claim.   

4. Entitlement to service connection for a blood disorder, to include as due to herbicide exposure.  

5. Entitlement to service connection for a kidney condition, to include as due to herbicide exposure or a blood disorder.  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Central Office Board hearing in June 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file. 

The issues of entitlement to service connection for a kidney condition, blood disorder, chloracne and hepatitis A are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a March 2005 rating decision, the RO denied entitlement to service connection for chloracne, jungle rot and hepatitis A, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2. Records showing an active diagnosis of keratosis on the Veteran's arms, neck and back, and a verbal opinion from a VA doctor indicating his liver condition was caused by exposure to Agent Orange constitute new and material evidence as for his chloracne and hepatitis A claims.   

3. Evidence regarding the Veteran's claim for jungle rot received since the March 2005 rating decision is either cumulative or redundant, or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied service connection for chloracne, jungle rot and hepatitis A is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for chloracne and hepatitis A.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for jungle rot.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Petition to Reopen

Applicable law provides that an RO decision that is not appealed becomes final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  38 U.S.C. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In March 2005, the RO denied entitlement to service connection for chloracne, jungle rot and hepatitis A.  At that time, the RO considered the Veteran's service treatment records, which indicated he experienced several ingrown toe nails and lost all of his toenails.  An examination performed in January 1968 did not reveal any problems with the Veteran's skin, feet, or any other condition.  Overall, his service treatment records were negative for any complaints of or treatment for chloracne or hepatitis A.  Also considered were available VA treatment records, which indicated he tested positive for hepatitis A in 1988, but there was no diagnosis of a liver condition or any hepatitis A residuals.  Treatment records also show he was treated for skin cancer, but did not provide an opinion as to its etiology. 

Based on the foregoing, the RO denied service connection for chloracne as there was no evidence showing a current diagnosis.  The denial for jungle rot was based on the lack of treatment or diagnosis during service or within one year of his separation from service.  Service connection for hepatitis A was denied because the Veteran did not have a liver condition or any residuals attributable to the hepatitis A infection and because there was no evidence showing complaints, treatment or a diagnosis during service or within one year of separation.   

The March 2005 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claims during the one-year appeal period following the issuance of both rating decisions.  See 38 C.F.R. § 3.156(b).  Accordingly, the March 2005 rating decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the claim for chloracne is evidence of a diagnosis, an event, injury, or disease during service, and a medical nexus connecting the diagnosis to service.  As for jungle rot, evidence showing the disability was incurred in or the result of service would substantiate the claims.  Evidence of a current liver condition or complaints, treatment or a diagnosis during service or within the year after service would substantiate a claim for hepatitis A. 

The Veteran submitted a petition to reopen his claims for a liver condition, skin condition, and jungle rot in January 2011.  Evidence associated with the claims file following the March 2005 rating decision includes statements in support of his claim, his hearing testimony, a VA examination, and various treatment records. 

Within his statements, he indicated he was treated for jungle rot in both feet in 1966 and is currently unable to receive treatment due to his liver condition.  He also noted that a VA doctor told him that his liver condition was due to Agent Orange exposure. 

VA treatment records do not provide any insight into the cause or etiology of the Veteran's chloracne, hepatitis A, or jungle.  Records show active keratosis on the Veteran's arms and back; however, there is no evidence indicating this is related to the skin condition on his feet. 

The Veteran underwent a VA examination for skin diseases in May 2012; the examiner noted that he was treated for bilateral ingrown great toenails that were treated with excision of the nail.  At the time of the examination, he had discoloration and thickness of the toenails.  The examiner diagnosed onychomycosis in the toenails of both feet, treated with topical corticosteroids for less than six weeks.  Ultimately, the examiner found that the Veteran's condition was not related to service because the ingrown toenail he experienced in service did not occur again after he was treated and is not the cause of fungus in toenails.  Moreover, the Veteran's discharge examination was normal for feet and skin; he did not make any complaints of a toenail or foot condition at separation.  Unfortunately, there was no discussion of chloracne within the examination report.

During the July 2017 hearing, he testified that he contracted hepatitis A while in Vietnam and received treatment at two different hospitals.  He noted that he developed jungle rot from wading in waters during monsoon season while on supply missions in service; he was treated at several medical facilities up until his discharge.  He was informed about different medications that could cure his jungle rot but was not given a prescription because of the affect it would have on his liver condition and blood disorder.  He also noted that he was prescribed Lamisil for his condition in March 2005. 

The credibility of the above evidence is presumed for the limited purpose of assessing whether the evidence is material.  Records showing an active diagnosis of keratosis on the Veteran's arms, neck, and back relate to unestablished facts to substantiate a claim of service connection for a skin condition.  An opinion from a VA doctor, although not written, indicating his liver condition was caused by exposure to Agent Orange is material.  This newly received evidence is presumed credible for purposes of reopening these claims.  

As for his jungle rot claim, the Veteran indicated he was diagnosed and treated during service; however, he has consistently made this assertion throughout the appeal and his service treatment records are negative for any jungle rot treatment.  Moreover, the May 2012 opinion indicated the Veteran did not have a current diagnosis of jungle rot and the problems he experienced during service (ingrown toenails) did not reoccur.  None of the evidence received since the final rating decision is considered new or material to the Veteran's claim. 

Under these circumstances, the Board finds that new and material evidence has been received and the petitions to reopen claims of entitlement to service connection for chloracne and hepatitis A, are granted.  Unfortunately, there is insufficient evidence to render a decision on chloracne and hepatitis A at this time, both claims must be remanded for additional development and are addressed in the Remand portion of this decision.  New and material evidence has not been received to reopen a claim of service connection for jungle rot.


ORDER

New and material evidence having been received, the claim of service connection for chloracne is reopened. 

New and material evidence having been received, the claim of service connection for hepatitis A is reopened

New and material evidence having not been received, the petition to reopen a claim of service connection for jungle rot is denied. 

REMAND

As noted above, the claims of service connection for chloracne and hepatitis A have been reopened; however, there is not enough information in the record to decide the claims.  Addendum opinions should be sought to address whether the Veteran has a current skin condition or any residual liver disease due to hepatitis A that is related to service, to include his Agent Orange exposure. 

During the July 2017 Board hearing, the Veteran testified that a physician indicated his kidney cancer could possibly be due to exposure to herbicide agents during service; however, the examiner did not provide, and the Veteran did not submit, a written opinion.  As there is some evidence showing it could be related to service, a VA examination and opinion should be sought on remand.  

The Veteran is claiming service connection for a blood disorder based on exposure to herbicide agents.  The Veteran was diagnosed with polycythemia and anemia after service; however, a VA examination was not conducted to determine if either condition was caused by or related to service, including Agent Orange exposure.  Therefore, on remand a VA examination and opinion should be sought. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relating to the Veteran's claims.  

2. Afford the Veteran new VA examinations, in order to ascertain the nature and etiology of his kidney condition, hepatitis A, blood disorder, and chloracne.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  

For any diagnosed kidney condition, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any kidney condition is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current kidney condition is etiologically related to or caused by exposure to an herbicide agent, despite not being a presumptive condition. 

c. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current kidney condition was caused OR aggravated (worsened beyond natural progression) by his blood disorder.

For any diagnosed blood disorder, to include anemia, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current blood disorder is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current blood disorder is etiologically related to or caused by exposure to an herbicide agent, despite not being a presumptive condition. 

For any diagnosed skin condition, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current skin condition is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current skin condition is etiologically related to or caused by exposure to an herbicide agent, despite not being a presumptive condition. 

For diagnosed hepatitis A and residual liver disease, the examiner should: 

a. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hepatitis A/residual of hepatitis A is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any hepatitis A/residual of hepatitis A is etiologically related to or caused by exposure to an herbicide agent, despite not being a presumptive condition. 

c. Provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any current liver disease was caused OR aggravated (worsened beyond natural progression) by medications used to treat his skin conditions. 

The examiner should provide a thorough explanation for all opinions rendered.  If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons.

3. Thereafter, and following any other indicated development, the AOJ should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


